DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Claudia Schultze on 06/28/2022.
The specification pages 90-91 and 118 has been replaced with following:  
-90-
Examples of lactams which can be used as electron-transporting matrix materials are the following compounds:

    PNG
    media_image1.png
    324
    726
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    780
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    232
    762
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    226
    944
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    267
    801
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    308
    694
    media_image6.png
    Greyscale


-91-

    PNG
    media_image7.png
    323
    622
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    316
    792
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    339
    768
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    353
    613
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    320
    818
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    346
    1214
    media_image12.png
    Greyscale


-118-

    PNG
    media_image13.png
    324
    874
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    324
    874
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    497
    858
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    473
    878
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    459
    821
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    489
    903
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    528
    840
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    444
    1000
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    511
    940
    media_image21.png
    Greyscale


-119-

    PNG
    media_image22.png
    466
    858
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    504
    807
    media_image23.png
    Greyscale

Examples of amines which can be used as hole-transporting matrix materials are the following compounds:

    PNG
    media_image24.png
    450
    1167
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    396
    1114
    media_image25.png
    Greyscale


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 15; the process of claim 24; the formulation of claim 25; the device of claim 26.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Xu (Chem. Commun., 2015, 14785-14788) teaches a metal complex represented by [Ir(ppy)2][PF6] (page 14785):



    PNG
    media_image26.png
    278
    158
    media_image26.png
    Greyscale

[Ir(ppy)2][PF6] is an iridium complex but lacks the second metal and V groups as required by the above independent claims.

	Xu fails to teach, suggest or offer guidance that would render it obvious to modify by adding [Ir(ppy)2][PF6] to arrive at the limitations of the above independent claims.

Claims 15-27 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786